Per Curiam:
Appellee Puailoa Tavete moved for a dismissal of the appeal upon the ground that appellant had failed to comply with the requirements of Appellate Court Rule 10(b), — relating to the timely manner for ordering a transcript of the proceedings on appeal. The Chief Justice, sitting as a single justice of the appellate division, set the *31motion, as he must under Appellate Court Rule 27(c), for hearing before the full appellate division at its next regular session, commencing October 29, 1990.
Appellant had also filed a motion for an extension of time to comply with the various requirements of Rule 10(b). As a motion for an enlargement of time is one which may be handled by a single justice of the appellate division, see Appellate Court Rule 26(b), the Chief Justice considered the motion and, apparently satisfied that there was no significant prejudice to appellee, granted appellant the relief sought.
For reasons given we deny the motion to dismiss and affirm the order granting an extension of time for compliance with Rule 10(b). The rule is not jurisdictional. The resultant delay with the filing of the transcript, because of non-compliance with the rule, is less than 30 days. Even if there had been compliance, the appeal would not have been in any case perfected in time for hearing at this appellate session. In these circumstances there is no real prejudice suffered by the appellee, and in the interest of justice, the motion to dismiss should be denied.
It is so Ordered.